Appeal by the defendant from (1) an order of the County Court, Westchester County (Zambelli, J.), dated March 28, 2003, which, pursuant to Correction Law article 6-C, designated him a level three sex offender, and (2) so much of an order of the same court entered May 1, 2003, as, upon renewal, adhered to the original determination.
Ordered that the appeal from the order dated March 28, 2003, is dismissed, without costs or disbursements, as that order was superseded by the order entered May 1, 2003, made upon renewal; and it is further,
*752Ordered that the order entered May 1, 2003, is affirmed insofar as appealed from, without costs or disbursements.
The People presented clear and convincing evidence sufficient to support the County Court’s determination designating the defendant a level three sex offender under the Sex Offender Registration Act (see Correction Law § 168-n [3]; People v Hampton, 300 AD2d 641 [2002]; People v Wroten, 286 AD2d 189 [2001] ). Ritter, J.P., Santucci, Adams and Crane, JJ., concur.